Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 02/28/2018 has been entered.  Claims 1, 3, 6-7, 10-11 and 15 have been amended.  No claims have been added or cancelled.  Claims 1-15 are still pending in this application, with claim 1, 6 and 10 being independent. 

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.
Regarding independent claims 1, 8 and 15, Applicant submits that the combination of Choudhury and Frenger does not teach the newly-added claim limitation “measuring, by the first or second device, the interference between the first and second link” as broadly presented.
However, the Examiner respectfully disagrees with the Applicant and asserts that the combination of Choudhury and Frenger teaches the claimed subject matter as broadly presented in the claims.
The newly-added claim limitation is also taught by Choudhury.  Par. 0046 discloses that the relay nodes 106 are not limited to interference mitigation techniques and therefore, the relay nodes also have the capabilities to determine interference patterns of neighboring relay nodes 106 and make adjustments accordingly in combination with the IRIC method disclosed.

Regarding dependent claims, Applicant submits the same arguments as already presented above.  Thus, the Examiner applies the same reasoning as already presented above.

Claim Objections
Claim 1 is objected to because of the following informalities: “sending or receiving, by the first device, the reference signal on a reference signal resource indicated by the resource configuration information; measuring, by the first or second device, the interference between the first link and the second link” in lines 8-11.
Applicant is advised to revise the limitation to show “sending or receiving, by the first device, the reference signal on a reference signal resource indicated by the resource configuration information; and measuring, by the first or second device, the interference between the first link and the second link.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8-10, 12-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury (US 2010/0067427; hereinafter Choudhury) in view of Frenger et al. (US 8,867,383; hereinafter Frenger).
Regarding claim 1, Choudhury shows a signal transmission method (Figure 11 shows a signal transmission method performed in part by at least one of the relay nodes in Figure 10.), comprising: 
receiving, by a first device, resource configuration information from a second device (Figures 10-11; Par. 0069; noted relay nodes communicate spatial beamforming schedule amongst each other over relay interface.  Relay nodes may then communicate with one or more UEs using the spatial beamforming schedule.), wherein a first link is a link between the first 
sending or receiving, by the first device, the reference signal that indicates a measure of interference between a first link and a second link (Figure 10; Par. 0040, 0068; noted relay node receives a reference signal from the UE 104. The relay node 106 may use the received reference signal to obtain measurements of the UE-relay node channel quality. In a given example, because of the proximity of geographic area 1040d and geographic area 1042a, communications between relay node A 1006a and the second UE 1004b may interfere with communications between relay node B 1006b and the third UE 1004c.),
measuring, by the first or second device, the interference between the first link and the second link (Par. 0040, 0046; noted in the IRIC method for traffic based bandwidth allocation, individual relay nodes 106 may exchange the UE 104 traffic distribution with other relay nodes 106 over the relay interface 130. The other relay nodes 106 may then estimate the usage and interference patterns of neighboring relay nodes 106 and make adjustments accordingly.).
Choudhury shows all of the elements as discussed above.  Choudhury does not specifically show wherein the resource configuration information is for a reference signal; and the reference signal on a reference signal resource indicated by the resource configuration information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Frenger.  Specifically, Frenger shows wherein the resource configuration 
In view of the above, having the system of Choudhury, then given the well-established teaching of Frenger, it would have been obvious before the effective filing date of the claimed invention to modify the system of Choudhury as taught by Frenger, in order to provide motivation for an efficient use of channel resources for determining associations between controllable repeaters and UEs (col. 4, lines 24-29 of Frenger). 
Regarding claim 2, modified Choudhury shows sending or receiving, by the first device, the reference signal on the first link based on the resource configuration information (Choudhury: Figure 10; Par. 0040, 0068; noted relay node receives a reference signal from the UE 104. The relay node 106 may use the received reference signal to obtain measurements of the UE-relay node channel quality. Further noted that the combination of Choudhury in view of Frenger teaches communication of reference signals based on prior received configuration information (i.e. SRS measurement configuration).). 
Regarding claim 3, modified Choudhury shows further comprising receiving, by the first device, first indication information from the second device, wherein the first indication information indicates that the reference signal indicates a measure of interference of a downlink transmission on the first link to a downlink transmission on the second link (Choudhury: Figure 1; Par. 0042; noted relay node 106 may communicate with other relay nodes 106 over a relay interface 130. The relay interface 130 may be used to exchange information among the relay nodes 106 to coordinate and avoid interference between relay nodes 106.), 
or 
that the first device is to send the reference signal on the reference signal resource indicated by the resource configuration information. 
Regarding claim 5, modified Choudhury shows wherein the resource configuration information comprises indication information of a measurement type corresponding to the reference signal (Choudhury: Par. 0043-0045; use an IRIC method that combines power control and frequency allocation.  In the IRIC method for power control of the relay nodes 106, individual relay nodes 106 may adjust the transmit power of the relay node 106 and/or the nearby UEs 104 based on the average (or other statistical parameters) distance of relay node-to-UE and relay node-to-base station. The relay node 106 location along with the transmit power level of the relay nodes 106 may be exchanged over the relay interface 130 to inform other relay nodes 106 of the power adjustments.  In addition, individual relay nodes 106 may exchange the UE 104 traffic distribution with other relay nodes 106 over the relay interface 130. The other relay nodes 106 may then estimate the usage and interference patterns of neighboring relay nodes 106 and make adjustments accordingly.) and wherein the measurement type comprises a measurement of the interference of a downlink transmission on the first link to a downlink transmission on the second link (Choudhury: Figure 1; Par. 0042; noted relay node 106 may communicate with other relay nodes 106 over a relay interface 130. The relay interface 130 may be used to exchange information among the relay nodes 106 to coordinate and avoid interference between relay nodes 106.) 
or 
a measurement of the interference of an uplink transmission on the second link to an uplink transmission on the first link. 
Regarding claim 6, modified Choudhury shows wherein the reference signal resource indicated by the resource configuration information is associated with a measurement type (Choudhury: Par. 0043-0045; use an IRIC method that combines power control and frequency allocation.  In the IRIC method for power control of the relay nodes 106, individual relay nodes 106 may adjust the transmit power of the relay node 106 and/or the nearby UEs 104 based on the average (or other statistical parameters) distance of relay node-to-UE and relay node-to-base station. The relay node 106 location along with the transmit power level of the relay nodes 106 may be exchanged over the relay interface 130 to inform other relay nodes 106 of the power adjustments.  In addition, individual relay nodes 106 may exchange the UE 104 traffic distribution with other relay nodes 106 over the relay interface 130. The other relay nodes 106 may then estimate the usage and interference patterns of neighboring relay nodes 106 and make adjustments accordingly.) that comprises a measurement of interference of a downlink transmission on the first link to a downlink transmission on the second link (Choudhury: Figure 1; Par. 0042; noted relay node 106 may communicate with other relay nodes 106 over a relay interface 130. The relay interface 130 may be used to exchange information among the relay nodes 106 to coordinate and avoid interference between relay nodes 106.)
or 
a measurement of interference of an uplink transmission on the second link to an uplink transmission on the first link. 
Regarding claim 8, Choudhury shows a communications apparatus (Figures 1 and 14 shows a relay node.), comprising: 
at least one processor; and a memory coupled to the at least one processor, the memory storing instructions that when executed by the at least one processor cause the at least one 
receive resource configuration information from a second device (Figures 10-11; Par. 0069; noted relay nodes communicate spatial beamforming schedule amongst each other over relay interface.  Relay nodes may then communicate with one or more UEs using the spatial beamforming schedule.); 
send or receive the reference signal that indicates a measure of interference between a first link and a second link (Figure 10; Par. 0040, 0068; noted relay node receives a reference signal from the UE 104. The relay node 106 may use the received reference signal to obtain measurements of the UE-relay node channel quality. In a given example, because of the proximity of geographic area 1040d and geographic area 1042a, communications between relay node A 1006a and the second UE 1004b may interfere with communications between relay node B 1006b and the third UE 1004c.); 
measuring interference between the first link and the second link (Par. 0040, 0046; noted in the IRIC method for traffic based bandwidth allocation, individual relay nodes 106 may exchange the UE 104 traffic distribution with other relay nodes 106 over the relay interface 130. The other relay nodes 106 may then estimate the usage and interference patterns of neighboring relay nodes 106 and make adjustments accordingly.).
wherein the first link is a link between the communications apparatus and a fourth device (Figure 10; noted link between relay node 1006a and UE 1004a or 1004b), the second link is a link between the second device and a third device (Figure 10; noted link between relay node 1006b and UE 1004c or 1004d), and the communications apparatus and the second device are 
Choudhury shows all of the elements as discussed above.  Choudhury does not specifically show wherein the resource configuration information is for a reference signal; and the reference signal on a reference signal resource indicated by the resource configuration information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Frenger.  Specifically, Frenger shows wherein the resource configuration information is for a reference signal; and the reference signal on a reference signal resource indicated by the resource configuration information (Figure 7; col. 8, lines 1-21; noted sounding reference signal (SRS) measurement configuration information includes time and frequency information as to when UE 415 is to begin transmitting the SRS.).
In view of the above, having the system of Choudhury, then given the well-established teaching of Frenger, it would have been obvious before the effective filing date of the claimed invention to modify the system of Choudhury as taught by Frenger, in order to provide motivation for an efficient use of channel resources for determining associations between controllable repeaters and UEs (col. 4, lines 24-29 of Frenger). 
Regarding claims 9, 10, 12 and 13, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 5 and 6, respectively.
Regarding claim 15, Choudhury shows a communication system (Figure 1 and 10 shows a system.), comprising: 
a first device; and a second device (Figures 1 and 10 shows a plurality of relay nodes configured similarly.); 

receive resource configuration information from the second device (Figures 10-11; Par. 0069; noted relay nodes communicate spatial beamforming schedule amongst each other over relay interface.  Relay nodes may then communicate with one or more UEs using the spatial beamforming schedule.), wherein a first link is a link between the first device and a fourth device (Figure 10; noted link between relay node 1006a and UE 1004a or 1004b), a second link is a link between the second device and a third device (Figure 10; noted link between relay node 1006b and UE 1004c or 1004d), and the first device and the second device are relay nodes between the third device and the fourth device (Figures 1 and 10; noted relay nodes between the UEs indicated.); and 
send or receive the reference signal that indicates a measure of interference between a first link and a second link (Figure 10; Par. 0040, 0068; noted relay node receives a reference signal from the UE 104. The relay node 106 may use the received reference signal to obtain measurements of the UE-relay node channel quality. In a given example, because of the proximity of geographic area 1040d and geographic area 1042a, communications between relay node A 1006a and the second UE 1004b may interfere with communications between relay node B 1006b and the third UE 1004c.); and wherein the second device is configured to: send the resource configuration information to the first device (Figures 10-11; Par. 0069; noted relay nodes communicate spatial beamforming schedule amongst each other over relay interface.  Relay nodes may then communicate with one or more UEs using the spatial beamforming schedule.); 
measure the interference between the first link and the second link (Par. 0040, 0046; noted in the IRIC method for traffic based bandwidth allocation, individual relay nodes 106 may 
and 
send or receive the reference signal (Figure 10; Par. 0040, 0068; noted relay node receives a reference signal from the UE 104. The relay node 106 may use the received reference signal to obtain measurements of the UE-relay node channel quality.). 
Choudhury shows all of the elements as discussed above.  Choudhury does not specifically show wherein the resource configuration information is for a reference signal; and the reference signal on a reference signal resource indicated by the resource configuration information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Frenger.  Specifically, Frenger shows wherein the resource configuration information is for a reference signal; and the reference signal on a reference signal resource indicated by the resource configuration information (Figure 7; col. 8, lines 1-21; noted sounding reference signal (SRS) measurement configuration information includes time and frequency information as to when UE 415 is to begin transmitting the SRS.).
In view of the above, having the system of Choudhury, then given the well-established teaching of Frenger, it would have been obvious before the effective filing date of the claimed invention to modify the system of Choudhury as taught by Frenger, in order to provide motivation for an efficient use of channel resources for determining associations between controllable repeaters and UEs (col. 4, lines 24-29 of Frenger). 
Regarding claim 16, modified Choudhury shows wherein the first device is configured to send or receive the reference signal on the first link based on the resource configuration information and the second device is configured to receive or send the reference signal on the second link (Choudhury: Figure 10; Par. 0040, 0068; noted relay node receives a reference signal from the UE 104. The relay node 106 may use the received reference signal to obtain measurements of the UE-relay node channel quality. In a given example, because of the proximity of geographic area 1040d and geographic area 1042a, communications between relay node A 1006a and the second UE 1004b may interfere with communications between relay node B 1006b and the third UE 1004c.). 
Regarding claim 17, modified Choudhury shows wherein the first device is further configured to receive first indication information from the second device and the second device is further configured to send the first indication information to the first device, wherein the first indication information indicates that the reference signal indicates a measure of interference of a downlink transmission on the first link to a downlink transmission on the second link (Choudhury: Figure 1; Par. 0042; noted relay node 106 may communicate with other relay nodes 106 over a relay interface 130. The relay interface 130 may be used to exchange information among the relay nodes 106 to coordinate and avoid interference between relay nodes 106.), 
or 
that the first device is to send the reference signal on the reference signal resource indicated by the resource configuration information. 
Regarding claims 19 and 20, these claims are rejected based on the same reasoning as presented in the rejection of claims 5 and 6, respectively.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury in view of Frenger and Cai et al. (US 2010/0323684).

Regarding claim 4, modified Choudhury shows all of the elements including the resource configuration information and receiving, by the first device, first indication information from the second device (Choudhury: Figure 1; Par. 0042; noted relay node 106 may communicate with other relay nodes 106 over a relay interface 130. The relay interface 130 may be used to exchange information among the relay nodes 106 to coordinate and avoid interference between relay nodes 106.).  Modified Choudhury does not specifically show wherein the first indication information indicates that the reference signal indicates a measure of interference of an uplink transmission on the second link to an uplink transmission on the first link, or that the first device is to send the reference signal on the reference signal resource indicated by the resource configuration information. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Cai.  Specifically, Cai shows wherein the first indication information indicates that the reference signal indicates a measure of interference of an uplink transmission on the second link to an uplink transmission on the first link, 
or 
that the first device is to send the reference signal on the reference signal resource indicated by the resource configuration information (Par. 0034-0036; noted relay nodes transmits a CSI-RS based on the received CSI RS configuration, e.g. the CSI RS location and sequence.).
In view of the above, having the system of Choudhury, then given the well-established teaching of Cai, it would have been obvious before the effective filing date of the claimed 
Regarding claim 11, this claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Regarding claim 18, modified Choudhury shows all of the elements including wherein the first device is further configured to receive first indication information from the second device and the second device is further configured to send the first indication information to the first device (Choudhury: Figure 1; Par. 0042; noted relay node 106 may communicate with other relay nodes 106 over a relay interface 130. The relay interface 130 may be used to exchange information among the relay nodes 106 to coordinate and avoid interference between relay nodes 106.).  Modified Choudhury does not show wherein the first indication information indicates that the reference signal indicates a measure of interference of an uplink transmission on the second link to an uplink transmission on the first link, or that the first device is to receive the reference signal on the reference signal resource indicated by the resource configuration information for the reference signal. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Cai.  Specifically, Cai shows wherein the first indication information indicates that the reference signal indicates a measure of interference of an uplink transmission on the second link to an uplink transmission on the first link, 
or 
that the first device is to receive the reference signal on the reference signal resource indicated by the resource configuration information for the reference signal (Par. 0034-0036; 
In view of the above, having the system of Choudhury, then given the well-established teaching of Cai, it would have been obvious before the effective filing date of the claimed invention to modify the system of Choudhury as taught by Cai, in order to provide motivation to support one of a plurality of reference signal transmission schemes for channel estimation and mobility measurements (Par. 0016 of Cai). 

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The subject matter of claims 7 and 14 shows:
7. The method according to claim 1, further comprising: sending, by the first device, first reporting information to the second device, wherein the first reporting information indicates whether the first device has a multi-link beam correspondence capability; wherein the multi-link beam correspondence capability comprises a capability of the first device to send or receive, on the first link and a third link, reference signals on antenna ports having a quasi co-location (QCL) relationship or a capability of the first device to send or receive reference signals on the first link and a third link by using a same beam or a same spatial filter; and wherein the third link is a link between the second device and the first device. 

14. The communications apparatus according to claim 8, wherein the at least one processor is further configured to send first reporting information to the second device; wherein the first reporting information indicates whether the communications apparatus has a multi-link beam correspondence capability; wherein the multi-link beam correspondence capability comprises a capability of the communications apparatus to send or receive, on the first link and a third link, reference signals on antenna ports having a quasi co-location (QCL) relationship or a capability of the communications apparatus to send or receive reference signals on the first link and a third link by using a same beam or a same spatial filter; and wherein the third link is a link between the second device and the communications apparatus. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170277707 A1 - relates to beamforming weights used by nodes in a wireless communication network, and in particular to methods and systems for determining beamforming weights for a relay node in a wireless communication network.
US 20160014626 A1 - relates to wireless communications, and more particularly, to a method and apparatus for performing data transmission in a wireless communication system consisting of multiple carriers over single frequency or multiple frequencies.
US 20130242853 A1 - relates to a wireless communication system, and more particularly, to a method of transmitting and receiving a data in a relay node supportive of wireless communication system and apparatus therefor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413